Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 08/21/2020 has been acknowledged. Claims 21-40, are currently pending and have been considered below. Claim 21, 28 and 35 are independent claim. Claims 21, 28 and 35 have been amended. No new claim has been added.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2020 has been entered.

Priority
This application is a CON of application 16/057,628 (US Patent No 10,291,598 B1) filed on 08/07/2018.
Remarks and Response 
Applicant’s arguments filed in the amendments on 08/21/2020 have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No. 10,291,598 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patented application contains every element of claims of the instant application.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI .
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No. 10,291,598 B1 in view of  Burns (US Patent No US 8,341,724 B1) and further in view of Singh (US Patent Application Publication No. 2017/0195209 A1). The dependent claims are rejected because of their dependency on independent claim. 
This is a non-provisional non-statutory obviousness type double patenting rejection because the conflicting claims have been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US Patent No US 8,341,724 B1) in view of Singh (US Patent Application Publication No. 2017/0195209 A1).

Regarding Claim 21, Burns discloses 
a method, comprising: 
receiving, by a device, one or more transmission control protocol (TCP) packets from another device (Burns, col 2, line 60-65, the IDP determines whether packets being exchanged as part of the communication session are encrypted. Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 10-20, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics of the TCP/IP payload to determine whether the payload of the TCP/IP packet is fully encrypted); 
analyzing, by the device and based on determining that the one or more TCP packets include urgent data, encryption context data included in a payload using an encryption-specific decoder (Burns, col 2, line 60-65, the IDP analyzes the randomness of the packet’s TCP/IP payload. Where a packet’s TCP/IP payload has a high degree of randomness, the IDP determines that the payload is likely encrypted. Col 6, line 1-5, where a key exchange has been identified, IDS may permit the 
wherein the encryption context data includes decrypted non-application data (Burns, col 9, line 15-25, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics of the TCP/IP payload to determine whether the payload of the TCP/IP packet is fully encrypted).
Burns does not explicitly discuss the following limitation that Singh teaches:
determining, by the device, whether the one or more TCP packets include urgent data (Singh, ¶[0029], when utilizing TCP/IP based communication sessions, the applications of network devices may utilize one or more of the reserved bits or the urgent (URG) bit of the TCP header to carry the host level preferential indicator).


Regarding claim 22, Burns in view of Singh discloses the method of claim 21, wherein determining whether the one or more TCP packets includes urgent data comprises: determining whether a TCP urgent control bit, included in a header of the one or more TCP packets, is set (Singh, ¶[0029], when utilizing TCP/IP based communication sessions, the applications of network devices may utilize one or more of the reserved bits or the urgent (URG) bit of the TCP header to carry the host level preferential indicator).

Regarding claim 23, Burns in view of Singh discloses the method of claim 21, wherein receiving the one or more TCP packets from the other device comprises: receiving the one or more TCP packets from the other device via an interface configured for port mirroring (Burns, col 2, line 60-65, the IDP determines whether packets being exchanged as part of the communication session are encrypted. Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted 

Regarding claim 24, Burns in view of Singh discloses the method of claim 21, further comprising:
determining where in the payload that decrypted data is located (Burns, col 2, line 60-65, the IDP analyzes the randomness of the packet’s TCP/IP payload. Where a packet’s TCP/IP payload has a high degree of randomness, the IDP determines that the payload is likely encrypted. Col 6, line 1-5, where a key exchange has been identified, IDS may permit the communication session and where a key exchange has not been identified, IDS may terminate the communication session. Col7, line 35-45, when stateful inspection engine determines that a key exchange has occurred, stateful inspection engine permits the communication session to continue, but when stateful inspection engine determines that a key exchange has not occurred, stateful inspection engine takes a programmed response to block the communication session, block future communication sessions from a peer of the communication session, output an alert or other action); and
storing, based on determining where in the payload that the decrypted data is located, the decrypted data (Burns, col 2, line 60-65, the IDP analyzes 

Regarding Claim 25, Burns in view of Singh discloses the method of claim 24, wherein storing the decrypted data comprises: storing the decrypted data by an encrypted session (Burns, col 2, line 60-65, the IDP analyzes the randomness of the packet’s TCP/IP payload. Where a packet’s TCP/IP payload has a high degree of randomness, the IDP determines that the payload is likely encrypted. Col 6, line 1-5, where a key exchange has been identified, IDS may permit the communication session and where a key exchange has not been identified, IDS may terminate the communication session. Col7, line 35-45, when stateful inspection engine determines that a key exchange has occurred, stateful inspection engine permits the communication session to continue, but 

Regarding Claim 26, Burns in view of Singh discloses the method of claim 21, further comprising: 
determining, based on analyzing the one or more TCP packets, whether there was an attack on an encrypted session between a client device and an application platform (Burns, Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 15-25, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics of the TCP/IP payload to determine whether the payload of the TCP/IP packet is fully encrypted); and 
identifying a source of the attack based on determining that the encrypted session was attacked (Burns, Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 15-25, encryption detection module may extract the payload from a TCP/IP 

Regarding Claim 27, Burns in view of Singh discloses the method of claim 21, further comprising: 
determining, based on analyzing the one or more TCP packets, whether there is a vulnerability in an encrypted session between a client device and an application platform (Burns, Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 15-25, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics of the TCP/IP payload to determine whether the payload of the TCP/IP packet is fully encrypted); and 
identifying a type of the vulnerability based on determining that the vulnerability exists in the encrypted session (Burns, Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 15-25, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer 

Regarding Claim 28, Burns discloses 
a device, comprising: 
one or more memories (Burns, col 21, 15-20, methods may be performed by an ASIC or general purpose processor. Methods may be embodied in computer readable medium containing instructions); and 
one or more processors communicatively coupled to the one or more memories (Burns, col 21, 15-20, methods may be performed by an ASIC or general purpose processor. Methods may be embodied in computer readable medium containing instructions), configured to:
receive one or more transmission control protocol (TCP) packets from another device (Burns, col 2, line 60-65, the IDP determines whether packets being exchanged as part of the communication session are encrypted. Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 10-20, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics 
analyze, based on determining that the one or more TCP packets include urgent data, encryption context data included in a payload using an encryption-specific decoder (Burns, col 2, line 60-65, the IDP analyzes the randomness of the packet’s TCP/IP payload. Where a packet’s TCP/IP payload has a high degree of randomness, the IDP determines that the payload is likely encrypted. Col 6, line 1-5, where a key exchange has been identified, IDS may permit the communication session and where a key exchange has not been identified, IDS may terminate the communication session. Col7, line 35-45, when stateful inspection engine determines that a key exchange has occurred, stateful inspection engine permits the communication session to continue, but when stateful inspection engine determines that a key exchange has not occurred, stateful inspection engine takes a programmed response to block the communication session, block future communication sessions from a peer of the communication session, output an alert or other actions).
wherein the encryption context data includes decrypted non-application data (Burns, col 9, line 15-25, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics of the TCP/IP 
Burns does not explicitly discuss the following limitation that Singh teaches:
determine whether the one or more TCP packets include urgent data (Singh, ¶[0029], when utilizing TCP/IP based communication sessions, the applications of network devices may utilize one or more of the reserved bits or the urgent (URG) bit of the TCP header to carry the host level preferential indicator).
Burns in view of Singh are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “providing network security”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Burns in view of Singh to include the idea of including the ability to flag certain bytes of data as urgent. It will also enhance the security of the system by blocking the fraudulent users.

Regarding Claim 29, Burns in view of Singh discloses the device of claim 28, wherein the one or more processors, when determining whether the one or more TCP packets includes urgent data, are configured to: determine whether a TCP urgent control bit, included in a header of the one or more TCP packets, is set (Singh, ¶[0029], when utilizing TCP/IP based communication sessions, the applications of 

Regarding Claim 30, Burns in view of Singh discloses the device of claim 28, wherein the one or more processors, when receiving the one or more TCP packets from the other device, are configured to: receive the one or more TCP packets from the other device via an interface configured for port mirroring (Burns, col 2, line 60-65, the IDP determines whether packets being exchanged as part of the communication session are encrypted. Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 10-20, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics of the TCP/IP payload to determine whether the payload of the TCP/IP packet is fully encrypted).

Regarding Claim 31, Burns in view of Singh discloses the device of claim 28, wherein the one or more processors are further configured to:
determine where in the payload that decrypted data is located (Burns, col 2, line 60-65, the IDP analyzes the randomness of the 
store, based on determining where in the payload that the decrypted data is located, the decrypted data (Burns, col 2, line 60-65, the IDP analyzes the randomness of the packet’s TCP/IP payload. Where a packet’s TCP/IP payload has a high degree of randomness, the IDP determines that the payload is likely encrypted. Col 6, line 1-5, where a key exchange has been identified, IDS may permit the communication session and where a key exchange has not been identified, IDS may terminate the communication session. Col7, line 35-45, when stateful inspection engine determines that a key exchange has occurred, stateful inspection engine permits the communication session to continue, but when stateful inspection engine determines that a key 

Regarding Claim 32, Burns in view of Singh discloses the device of claim 31, wherein the one or more processors, when storing the decrypted data, are configured to: 
store the decrypted data by an encrypted session (Burns, col 2, line 60-65, the IDP analyzes the randomness of the packet’s TCP/IP payload. Where a packet’s TCP/IP payload has a high degree of randomness, the IDP determines that the payload is likely encrypted. Col 6, line 1-5, where a key exchange has been identified, IDS may permit the communication session and where a key exchange has not been identified, IDS may terminate the communication session. Col7, line 35-45, when stateful inspection engine determines that a key exchange has occurred, stateful inspection engine permits the communication session to continue, but when stateful inspection engine determines that a key exchange has not occurred, stateful inspection engine takes a programmed response to block the communication session, block future communication sessions from a peer of the communication session, output an alert or other action).

Regarding Claim 33, Burns in view of Singh discloses the device of claim 28, wherein the one or more processors are further configured to:
determine, based on analyzing the one or more TCP packets, whether there was an attack on an encrypted session between a client device and an application platform (Burns, Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 15-25, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics of the TCP/IP payload to determine whether the payload of the TCP/IP packet is fully encrypted); and 
identify a source of the attack based on determining that the encrypted session was attacked (Burns, Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 15-25, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics of the TCP/IP payload to determine whether the payload of the TCP/IP packet is fully encrypted).

Regarding Claim 34, Burns in view of Singh discloses the device of claim 28, wherein the one or more processors are further configured to:
determine, based on analyzing the one or more TCP packets, whether there is a vulnerability in an encrypted session between a client device and an application platform (Burns, Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 15-25, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics of the TCP/IP payload to determine whether the payload of the TCP/IP packet is fully encrypted); and
identify a type of the vulnerability based on determining that the vulnerability exists in the encrypted session (Burns, Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 15-25, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics of the TCP/IP payload to determine whether the payload of the TCP/IP packet is fully encrypted).

Regarding Claim 35, Burns discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to (Burns, col 21, 15-20, methods may be performed by an ASIC or general purpose processor. Methods may be embodied in computer readable medium containing instructions): 
receive one or more transmission control protocol (TCP) packets from another device (Burns, col 2, line 60-65, the IDP determines whether packets being exchanged as part of the communication session are encrypted. Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 10-20, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics of the TCP/IP payload to determine whether the payload of the TCP/IP packet is fully encrypted);
analyze, based on determining that the one or more TCP packets include urgent data, encryption context data included in the payload using an encryption-specific decoder (Burns, col 2, line 60-65, the IDP analyzes the randomness of the packet’s TCP/IP payload. Where a packet’s TCP/IP payload has a high degree of randomness, the IDP 
wherein the encryption context data includes decrypted non-application data (Burns, col 9, line 15-25, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics of the TCP/IP payload to determine whether the payload of the TCP/IP packet is fully encrypted).
Burns does not explicitly discuss the following limitation that Singh teaches:
determine whether the one or more TCP packets include urgent data (Singh, ¶[0029], when utilizing TCP/IP based communication sessions, the applications of network devices may utilize one or more of 
Burns in view of Singh are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “providing network security”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Burns in view of Singh to include the idea of including the ability to flag certain bytes of data as urgent. It will also enhance the security of the system by blocking the fraudulent users.

Regarding Claim 36, Burns in view of Singh discloses the non-transitory computer-readable medium of claim 35, wherein the one or more instructions, that cause the one or more processors to determine whether the one or more TCP packets includes urgent data, cause the one or more processors to: determine whether a TCP urgent control bit, included in a header of the one or more TCP packets, is set (Singh, ¶[0029], when utilizing TCP/IP based communication sessions, the applications of network devices may utilize one or more of the reserved bits or the urgent (URG) bit of the TCP header to carry the host level preferential indicator).

Regarding Claim 37, Burns in view of Singh discloses the non-transitory computer-readable medium of claim 35, wherein the one or more 

Regarding Claim 38, Burns in view of Singh discloses the non-transitory computer-readable medium of claim 35, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
determine where in the payload that decrypted data is located (Burns, col 2, line 60-65, the IDP analyzes the randomness of the packet’s TCP/IP payload. Where a packet’s TCP/IP payload has a high degree of randomness, the IDP determines that the payload is likely encrypted. Col 6, line 1-5, where a key exchange has been identified, 
store, based on determining where in the payload that the decrypted data is located, the decrypted data (Burns, col 2, line 60-65, the IDP analyzes the randomness of the packet’s TCP/IP payload. Where a packet’s TCP/IP payload has a high degree of randomness, the IDP determines that the payload is likely encrypted. Col 6, line 1-5, where a key exchange has been identified, IDS may permit the communication session and where a key exchange has not been identified, IDS may terminate the communication session. Col7, line 35-45, when stateful inspection engine determines that a key exchange has occurred, stateful inspection engine permits the communication session to continue, but when stateful inspection engine determines that a key exchange has not occurred, stateful inspection engine takes a programmed response to block the communication session, block future 

Regarding Claim 39, Burns in view of Singh discloses the non-transitory computer-readable medium of claim 35, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
determine, based on analyzing the one or more TCP packets, whether there was an attack on an encrypted session between a client device and an application platform (Burns, Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 15-25, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics of the TCP/IP payload to determine whether the payload of the TCP/IP packet is fully encrypted); and 
identify a source of the attack based on determining that the encrypted session was attacked (Burns, Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 15-25, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and 

Regarding Claim 40, Burns in view of Singh discloses the non-transitory computer-readable medium of claim 35, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
determine, based on analyzing the one or more TCP packets, whether there is a vulnerability in an encrypted session between a client device and an application platform (Burns, Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 15-25, encryption detection module may extract the payload from a TCP/IP packet, which frequently includes an application layer packet header and application layer payload. Encryption detection module then analyzes characteristics of the TCP/IP payload to determine whether the payload of the TCP/IP packet is fully encrypted); and 
identify a type of the vulnerability based on determining that the vulnerability exists in the encrypted session (Burns, Col 4, line 20-25, IDS intercepts packet flows associated with communication sessions and processes the packet flows to filter unwanted or malicious packet flows. Col 9, line 15-25, encryption detection module may extract the payload .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/WASIKA NIPA/           Primary Examiner, Art Unit 2433